Citation Nr: 0935012	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  98-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from February 1976 to February 
1977.

The claim was originally brought before the Board of 
Veterans' Appeals (Board) on appeal from September 1997, July 
2000 and August 2001 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  
Since that time, the VARO of jurisdiction has become 
Muskogee, OK.

The Veteran and his spouse testified at hearings held before 
Decision Review Officers at the RO in May 1998 and May 2000.  
In September 2002, the Board affirmed the July 2002 rating 
decision, in which the RO assigned the Veteran's low back 
disability an initial evaluation of 40 percent.

The Veteran then appealed the Board's September 2002 decision 
to the United States Court of Appeals for Veterans Claims 
(the Court). 

In March 2003, based on a Joint Motion, the Court issued an 
Order vacating the Board's decision and remanding the matter 
to the Board for readjudication consistent with the motion.

The Board remanded the case in October 2003 and February 
2004.

In a decision in March 2006, the Board denied entitlement to 
service connection for residuals of a head injury; denied 
entitlement to an initial evaluation in excess of 40 percent 
for lumbar disc herniation at L-4/L-5 with degenerative 
changes; and remanded the issue of TDIU.

A rating action by the VARO in August 2006 confirmed the 40 
percent initial rating fating for the Veteran's back 
disability.

In January 2007, the Board denied entitlement to a TDIU.  

The Veteran then appealed the Board's January 2007 decision 
to the Court.

Granting the Joint Motion, in December 2007 the Court again 
returned the case to the Board for compliance therewith.

In August 2008, the Board remanded the case for development 
on the TDIU issue.


FINDING OF FACT

The aggregate evidence including medical opinions is in 
equipoise raising a doubt which must be resolved in his favor 
to find that the Veteran's service-connected back disability 
may well alone render him unable to work or obtain and retain 
substantially gainful employment.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for a total 
disability rating for compensation purposes based on 
individual unemployablity due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary



II.  Applicable General Legal Criteria,
 Pertinent Factual Background and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2. 

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

It is now well established that a lay person such as the 
Veteran is not competent to opine on medical matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  But 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that lay statements may be competent to support 
a claim as to lay-observable events or lay-observable 
disability or symptoms).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions. In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole. Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for a TDIU; and he has affirmatively indicated by 
his actions and words that he fully comprehends what is 
required.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. 

If there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether a particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Where a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where such Veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case herein, apart from any 
non-service-connected conditions and advancing age, which 
would justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.

However, a recent Court decision has admonished that the 
effects of the loss [in that case with regard hearing loss 
rather than a back disability as herein is the case] on 
occupational functioning and daily activities so that it can 
be determined whether an extraschedular evaluation may be 
assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  In Martinak, the Court specifically pointed out that 
extraschedular provisions do not rely exclusively on 
objective results to determine entitlement. 

The Veteran claims that his service-connected low back 
disability renders him unemployable.  He contends that this 
disability causes constant pain, which is not alleviated with 
treatment, including the use of a TENS unit, and hinders his 
ability to sleep, engage in certain activities, and maintain 
his balance.  He has submitted written statements of his 
former spouse and friends confirming his assertions.

In this case, the Veteran fails to satisfy the percentage 
requirements noted above. His sole service-connected 
disability is lumbar disc herniation at L4-L5 with 
degenerative changes and such disability is only 40 percent 
disabling.

In Moore v. Derwinski, op .cit., the Court discussed the 
meaning of "substantially gainful employment," in part, by 
noting the following standard announced by the United States 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):  It is clear that the claimant need not 
be a total 'basket case' before the courts find that there is 
an inability to engage in substantial gainful activity.  The 
question must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits. The 
test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

According to an incomplete VA Form 21-8940 (Veteran's 
Application for Increased Compensation based on Individual 
Unemployability) received in November 2000 and histories 
reported during VA examinations conducted since discharge 
from service, the Veteran attended high school for two years, 
later obtained his GED, received training in refrigeration 
and air conditioning from 1980 to 1981, and worked in that 
field and in masonry and construction until 1993.

Multiple medical professionals have addressed whether the 
Veteran is employable secondary to his disabilities, 
including his service-connected low back disability. 

From 1999 to 2000, VA physicians found that the Veteran was 
permanently unemployable secondary to a seizure disorder.  In 
April 2000, a VA neurologist found that, since 1993, the 
Veteran had been disabled and unable to work secondary to 
seizures and headaches.

 In a report of psychological assessment conducted in July 
2000, a VA psychologist determined that the Veteran was 
totally impaired vocationally and significantly impaired 
socially and interpersonally.  In so finding, the 
psychologist noted that the Veteran had sequelae of head 
trauma and surgery, a seizure disorder and dysthymia.

During a VA general medical examination conducted in March 
2001, a VA examiner found that the Veteran was totally 
impaired vocationally due to his nonservice-connected head 
trauma and its residuals, including memory impairment, 
depression and behavioral dysfunction, and that the relative 
amount of industrial impairment caused by the service-
connected spinal condition was one third. 

In October 2001, SSA found the Veteran disabled primarily due 
to a skull fracture and secondarily due to a finger fracture.

During a VA examination conducted in November 2005, a VA 
examiner indicated that the Veteran had been unemployed since 
1993 due to multiple medical problems, including brain 
syndrome with a seizure disorder, a cervical spine disorder 
with upper radiculopathy, and a low spine disorder with 
radiculopathy. 

During a subsequent VA examination conducted in April 2006, a 
VA examiner found that the Veteran: 

had multiple comorbidities that limited 
his daily activities and performance and 
occupational activity, but that the low 
back pain, alone, caused considerable 
interference with such activities, 
especially manual labor, which was 
required in construction and masonry 
jobs.  (emphasis added)

A statement is of record from RS, M.D., who is the Veteran's 
private care-giver, received by facsimile in March 2008.  Dr. 
S opined a follows:

(The Veteran) is a patient currently 
under my care.  He has a past history of 
head trauma and I am familiar with this 
condition and any effects it might have 
on (the Veteran).  

However, he suffers from a chronic lower 
back condition with disabling pain caused 
by degenerative lumbar arthritis and disc 
disease.  It is my medical opinion that 
the back condition alone is what renders 
(the Veteran) completely and totaled 
disabled.  (emphasis added)

Another opinion was provided by a VA physician who received 
the 2006 VA evaluation by a VA physician no longer at that 
facility.  The VA physician, whose report was dated in March 
2009, opined in pertinent part, that:

Based upon the objective findings on 
imaging, MRI, and physical findings for 
multiple examiners it is my opinion that 
the Veteran's service-connected low back 
disability, alone, is not sufficiently 
severe as to hinder his ability to obtain 
and retain all forms of gainful 
employment.

The Board thus finds itself in the quandary of having a 
number of lay observations which are, as within stated 
parameters, to the effect that the Veteran's back problems 
render him unable to work.  

On the other hand, from a medical standpoint, there are a 
number of equivocal and unhelpful opinions; one somewhat 
positive opinion; and ultimately two quite recent opinions 
which are diametrically opposed to one another, e.g., one 
finds the Veteran's back disability does cause TDIU, and the 
other says it does not.  

Obviously, the evidence in this case is anything but 
unequivocal.  Nonetheless, the balance of the evidence does 
raise a doubt which must be resolved in the Veteran's favor, 
and  TDIU is granted.


ORDER

A TDIU is granted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


